Exhibit 10.2

CREDIT AGREEMENT

NOTE

 

$40,000,000    August 29, 2011        

FOR VALUE RECEIVED, WEINGARTEN REALTY INVESTORS, a Texas real estate investment
trust (“Maker”) promises to pay without offset or counterclaim to the order of
THE BANK OF NOVA SCOTIA, (“Payee”), the principal amount of FORTY MILLION
DOLLARS ($40,000,000) payable in accordance with the terms of the Credit
Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated of even
date herewith, among Maker, the Lenders named therein, and The Bank of Nova
Scotia, as Administrative Agent for itself and the Lenders (as hereafter
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.

THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.



--------------------------------------------------------------------------------

With respect to the incurrence of certain liabilities hereunder and the making
of certain agreements by Maker as herein stated, such incurrence of liabilities
and such agreements shall be binding upon Maker only as a trust formed under the
Texas Real Estate Investment Trust Act pursuant to that certain Restated
Declaration of Trust dated March 23, 1988 (as amended from time to time), and
only upon the assets of such Maker. No Trust Manager or officer or holder of any
beneficial interest in Maker shall have any personal liability for the payment
of any indebtedness or other liabilities incurred by Maker hereunder or for the
performance of any agreements made by Maker hereunder, nor for any other act,
omission or obligation incurred by Maker or the Trust Managers except, in the
case of a Trust Manager, any liability arising from his own willful misfeasance
or malfeasance or gross negligence.

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.

 

WEINGARTEN REALTY INVESTORS By:  

/s/ Stephen C. Richter

  Name  Stephen C. Richter   Title    Executive VP/CFO